Citation Nr: 0529831	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-24 499	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio (Cleveland RO), which denied 
service connection for diabetes mellitus. The case was later 
transferred to the Newark, New Jersey Regional Office (Newark 
RO).

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Newark RO (Travel Board 
hearing).  A copy of the hearing transcript is associated 
with the record.

In a June 2005 statement, with accompanying medical records, 
there appears to be a claim of entitlement to service 
connection for hearing loss and tinnitus.  These issues are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran served on the USS Intrepid, in the waters 
offshore of Vietnam for various periods between May 5, 1966 
and October 18, 1966, but did not conduct any duty or visit 
to Vietnam during his military service on the USS Intrepid.

3.  Competent medical evidence does not reveal that the 
veteran's diabetes mellitus is causally related to his naval 
service or any incident thereof, or that it was manifested 
within one year of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred as a result of the 
veteran's naval service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107  (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000. See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection to diabetes mellitus, the Board finds that the AOJ 
has substantially satisfied the duties to notify and assist, 
as required by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted changes in the 
law, and the Board concludes that, to the extent possible, 
the requirements of the VCAA and the revised regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  In particular, the Board finds that 
the service medical and personnel records, an August 2003 VA 
examination report, the hearing transcript, and lay 
statements are adequate for determining whether the criteria 
for service connection have been met.  The Board notes that 
collectively, in a January 2003 VCAA letter, a September 2003 
rating decision, a February 2004 statement of the case (SOC), 
and statements made at the May 2005 hearing, VA has advised 
him of the information needed to substantiate his service 
connection claim and of the new notice and duty to assist 
provisions of the VCAA, what VA would do and had done, what 
he should do, and gave him an opportunity to supply 
additional information in support of his claim.  Therefore, 
it is found that the duties imposed by the 38 U.S.C. 5103(a) 
and 5103A have been met in this case, and the Board will 
proceed to the merits of the case.

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A § 
1110 (West 2002), 38 C.F.R. § 3.303 (2005).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d) (2005).  Service connection 
requires findings as to the existence of a current disability 
and of a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within one year of the date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic. See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The veteran's service personnel records indicate that he 
served on the USS Intrepid off the shores of Vietnam.  
However, the evidence of record does not show that the 
veteran had actual duty in or that he visited the Republic of 
Vietnam at any time during service.  In fact, the veteran 
testified at his hearing that he did not enter Vietnam at any 
time during his service aboard the USS Intrepid.

Given the evidence of record, the veteran is not presumed to 
have exposure to herbicides despite his service in the 
offshore waters of Vietnam because he did not enter the 
country during his period of active duty.  The veteran must 
provide evidence of such exposure.  The record contains no 
evidence indicating that the veteran was exposed to Agent 
Orange or other herbicides during service.  As a result, he 
is not entitled to the presumption to service connection for 
diabetes mellitus due to exposure to herbicides during active 
service in Vietnam.

The veteran is currently diagnosed as having Type II diabetes 
mellitus.  Initially, the Board notes that there is no 
evidence of diabetes in service, within the one-year period 
following the veteran's separation from service, or for many 
years thereafter. The veteran testified that he was diagnosed 
with diabetes in the late 1980's.  Thus, service connection 
is not in order based on chronicity in service or continuous 
symptoms after service, or on the basis of presumption for a 
chronic disease.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); Savage, 
10 Vet. App. At 494-97.

With regard to whether the evidence establishes a direct 
connection between the veteran's development of diabetes 
mellitus and his period of active service, the Board notes 
that there is no competent evidence of a relationship between 
the veteran's current diagnosis of diabetes mellitus, and his 
period of active service.

In this case, the record contains two medical opinions on the 
question of whether the veteran's diabetes is related to 
service.  "It is the responsibility of the BVA...to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)). With regard to the weight to 
assign to these medical opinions, the United States Court of 
Appeals for Veterans Claims (Court) had held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators..." Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In May 2003, O. T. Ortiz, M.D., a private physician, wrote a 
letter on behalf of the veteran, in which, he stated he had 
read over some articles and literature related to Agent 
Orange in developing diabetes.  He added that he could not 
rule out the possibility of the link in service to the 
veteran's diabetes.

However, in a January 2003 VA examination report, the 
examiner stated that since the veteran was on ship in the 
offshore waters of Vietnam, it was less likely that his 
military service was the cause of his diabetes.

Dr. Ortiz's opinion is unpersuasive as it appears to be 
primarily based on the veteran's self-reported history and 
does not indicate the basis of his opinion to be specific 
clinical or test findings, and it is not accompanied by 
additional medical comment or clinical treatment records.  
The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  In this case, Dr. Ortiz's opinion 
is not definitive and the Board finds such opinion to be 
unpersuasive.

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight, 
commenting that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the disorder claimed or the relationship thereto.  
Service connection may not be predicated on a resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102 
(2005).  Thus, the Board concludes that Dr. Ortiz's opinion 
is too speculative to warrant entitlement to service 
connection for the cause of the veteran's diabetes, 
particularly in light of the opinion of the VA doctor, who 
had the benefit of a review of the veteran's entire claim 
file, which Dr. Ortiz did not.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The Board notes that the veteran's representative referred to 
a study of Royal Australian Navy personnel, who were deployed 
on ships that were on coastal patrols off Vietnam or were 
engaged in transporting troops or materials to Vietnam from 
Australia, such that the vessels were often in water that was 
likely to have been contaminated with residues from the 
herbicide spraying of inland and coastal areas.  Initially, 
the Board emphasizes that a study concerning Australian 
veterans has no immediate relevancy to this particular 
veteran's appeal:  it offers no proof that this veteran was 
ever exposed to herbicides in service.  In addition, the 
instant appeal is distinguished on its face from the 
circumstances in the study in that there is no evidence of 
record showing that the USS Intrepid was ever located in 
coastal areas of Vietnam in water that was likely to have 
been contaminated.  Medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 
But that is not the case here.  Thus, the Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.

The Board has considered the veteran's assertions, and those 
of his representative that his current diabetes mellitus is 
due to his period of active service, and exposure to 
herbicides therein, to include from barrels transported on 
ship and from the ship's drinking water.  While the Board 
does not doubt the sincerity of his belief that his current 
diabetes mellitus is related to his service, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Given the absence of a 
medial nexus in the record, the veteran's claim for service 
connection for diabetes mellitus must be denied.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  As 
the competent evidence simply does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Type 2 diabetes mellitus is denied.



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


